Campbelu, Z.
I have had some difficulty in satisfying myself that the record in this case does not contain errors. But the complications are such upon the facts that it seems to me no way has been pointed out whereby the jury could have been guided to any more satisfactory conclusion. The anomaly under our laws of a practical appropriation by one *411company of the control of a navigable stream is a serious-matter, and I am not prepared to say that, without State regulations sufficient to adequately protect all rights, the’ action of defendants is not open to legal complaint.
But in this case plaintiff dealt with defendant in regard to the running of his logs within certain limitations, and recognized them as authorized to handle them. TJnder such circumstances, and without some agreement to the contrary, it could not be expected that they would be required to be-compelled to do anything in the final dealing with them which should imperil or complicate the other large interests-in their custody; and as the ease stands T think the matter was left properly to the jury for want of any more tangible basis of calculation than they had before them.
I concur in the result.
The other Justices concurred.